MEMORANDUM *
Appellant Ron Field appeals the district court’s grant of summary judgment to County of Orange and Deputy A. Wyffels on the grounds that there was probable cause for Field’s arrest and no constitutional violation in the length of his detention. This court has jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Field’s physical resistance and attempts to depart the scene provided probable cause to arrest him for resisting, delaying, or obstructing an officer. See *223CaLPenal Code § 148(a)(1). Whether or not Deputy Wyffels provided verbal instructions to Field is immaterial, because Deputy Wyffels’s actions clearly indicated that Field should remain with his vehicle. See People v. Allen, 109 Cal.App.3d 981, 167 Cal.Rptr. 502, 505-06 (1980); In re Gregory S., 112 Cal.App.3d 764, 169 Cal. Rptr. 540, 543, 547 (1980).
The length of Field’s detention was reasonable. Wyffels’s actions during the stop were all reasonably necessary to the completion of Wyffels’s duties regarding the two infractions — the failure to display registration tags and the failure to produce proof of insurance — as well as the misdemeanor Section 148 violation. See Florida v. Royer, 460 U.S. 491, 500, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.